Mr. JUSTICE SCOTT, specially concurring: I concur with the result reached in the majority opinion but feel compelled to clarify by way of limitation the view that the case of Bolyard (People v. Bolyard (1975), 61 Ill. 2d 583, 338 N.E.2d 168) authorized this court to determine whether a trial court abused its discretion where probation had been denied after a hearing on the application for probation and the court complied with all the requisite statutory provisions pertaining to a sentence of probation. The grounds upon which Bolyard authorizes a reviewing court to remand a case where probation has been denied because there was an abuse of discretion must be gleaned by inference. In Bolyard there existed a unique situation where a trial judge superimposed his personal belief to the effect that a certain crime was not probationable even though our Unified Code of Corrections authorized the possible sentence of probation for the crime in question. I quarrel not with Bolyard, for in that case the trial court unequivocally refused to follow the law. I conclude, inferentially, that the grounds for remand authorized by Bolyard should be limited to similar, unequivocal failures to adhere to the statute. I believe that the power of a reviewing court to reduce a penitentiary sentence to probation is that which was set forth in People ex rel. Ward v. Moran (1973), 54 Ill. 2d 552, 301 N.E.2d 300. In Moran our supreme court held that Supreme Court Rule 615 “was not intended to grant a court of review the authority to reduce a penitentiary sentence to probation.” Subsequent to the holding in Moran several cases were decided which held to the contrary based upon the reasoning that at the time of the trial court’s judgment in Moran probation was not considered a sentence but subsequently under our Unified Code of Corrections became statutorily recognized as a sentence. (Ill. Rev. Stat. 1973, ch. 38, par. 1005—5—3(d).) The leading case relying on this distinction is People v. Rednour (1974), 24 Ill. App. 3d 1072, 322 N.E.2d 492. (See also People v. Meyer (1975), 30 Ill. App. 3d 673, 332 N.E.2d 606, and People v. Brown (1975), 32 Ill. App. 3d 10, 335 N.E.2d 512.) Our supreme court, however, has expressly and specifically overruled the Rednour case. (See People v. Bolyard (1975), 61 Ill. 2d 583, 338 N.E.2d 168.) Based upon the case of Bolyard one must conclude that the law set forth in the cited cases of Meyer and Brown is also overruled. In Bolyard our supreme court stated: “We adhere to the decision announced in Moran. Rule 615 does not grant a reviewing court the authority to reduce a sentence of imprisonment to a sentence of probation.” People v. Bolyard (1975), 61 Ill. 2d 583, 588, 338 N.E.2d 168, 170. I do not believe that Bolyard gives a reviewing court the right per se to review a denial of probation in order to determine if the trial court abused its discretion. If the trial court complies with all the statutory guidelines and provisions relating to probation then a reviewing court has no authority to make a determination as to whether the trial court did or did not abuse its discretion in rendering a sentence of imprisonment rather than one of probation. To hold otherwise would permit reviewing courts to thwart the rule set forth in Moran and which our supreme court directed reviewing courts to adhere to in Bolyard (People v. Bolyard (1975), 61 Ill. 2d 583, 588-89, 338 N.E.2d 168, 170).